Title: To Thomas Jefferson from Henry Dearborn, 19 October 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department October 19th 1808
                        

                        I have the honor of proposing for your approbation the following appointments in the First Legion of the Militia of the District of Columbia viz. 
                  
                     
                        
                           Bayley Washington
                           to be appointed
                           Captain of
                           Infantry
                        
                        
                           William McKee
                           "
                           Lieutenant 
                           
                               ditto
                        
                        
                           John Minchin
                           "
                           Ensign
                           
                               ditto
                        
                        
                           James McCormick Jnr.
                           "
                           Lieutenant
                           
                               ditto
                        
                        
                           Samuel Speake
                           "
                           Ensign
                           
                               ditto
                        
                        
                           James D Moore
                           "
                           Captain
                           
                               ditto
                        
                        
                           William Moore
                           "
                           Lieutenant
                           
                               ditto
                        
                        
                           George Thomas
                           "
                           Ensign
                           
                               ditto
                        
                        
                           John Law
                           "
                           2d. Lieutenant
                           Cavalry
                        
                        
                           Roger C. Weightman
                           "
                           Cornet
                           
                               ditto
                        
                     
                  
                  Accept, Sir, assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    
                     Oct. 19. 08.
                     Approved
                     
                           Th: Jefferson
                     
                  
               